EXHIBIT 99.1 Suite 2300, 1177 W. Hastings St. Vancouver, British Columbia CANADA V6E 2K3 TSX: KOROTCQX: CORVF Tel: (604) 638-3246 Fax: (604) 408-7499 info@corvusgold.com www.corvusgold.com NR14-16 August 28, 2014 CORVUS ANNOUNCES CLOSING OF CAD $6.18 MILLION OFFERING OF SHARES Vancouver, B.C., Corvus Gold Inc. (“Corvus” or the “Company”) - (TSX: KOR, OTCQX: CORVF) announces that the Company has closed a short form prospectus offering (the “Canadian Prospectus”) of 5,150,000 common shares (the “Shares”) of the Company at a price of CAD $1.20 per Share for aggregate gross proceeds of CAD $6,180,000 (the “Offering”).The Shares were issued on August 27, 2014 to certain funds managed by Van Eck Associates Corp., to the Tocqueville Gold Fund and to certain members of Corvus management and directors (collectively, the “Investors” each such investor being an accredited investor as such term is defined under National Instrument 45-106 - Prospectus and Registration Exemptions).No underwriter was involved in the preparation of the Prospectus or performed any review of the contents of the Prospectus, and no underwriter’s fee was payable in connection with the Offering.No securities were issued to any persons other than the Investors pursuant to the Prospectus. U.S. Registration Statement The Shares were offered to the Investors by way of the Canadian Prospectus which has been filed in the provinces of British Columbia and Ontario pursuant to National Instrument 44-101-Short Form Prospectus Distributions and pursuant to a prospectus (the “U.S. Prospectus”) contained in a registration statement on Form S-1 filed in the United States (the “Registration Statement”).The Registration Statement, including the U.S. Prospectus, has been filed with the United States Securities and Exchange Commission.With the effectiveness of the Form S-1 registration statement, the Company is now a reporting issuer with the United States Securities and Exchange Commission.Copies of the Canadian Prospectus are available at www.sedar.com and copies of the U.S. Prospectus are available at www.sec.gov, and copies of both the Canadian Prospectus and the U.S. Prospectus may be obtained by writing to Corvus Gold Inc., Suite 2300 -1177 West Hastings St., Vancouver, British Columbia, Canada V6E 2K3, Attention: Corporate Secretary, calling 1-888-770-7488 or emailing info@corvusgold.com. The Company intends to use the net proceeds of the Offering to carry out a program of work in respect of the Company’s North Bullfrog Project in Nye County, Nevada as set out in the Prospectus and the Registration Statement, and for general working capital. About Corvus Gold Inc. Corvus Gold Inc. is a North American gold exploration company, which is focused on advancing its 100% controlled Nevada, North Bullfrog project towards a potential development decision.In addition, the Company controls a number of other North American exploration properties representing a spectrum of gold, silver and copper projects. On behalf of Corvus Gold Inc. (signed) Jeffrey A. Pontius Jeffrey A. Pontius, Chief Executive Officer Corvus Gold Inc. - 2 -
